Citation Nr: 0013202	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as secondary to service-connected 
disability of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for service connection for 
PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has PTSD attributable to a workplace attack 
in April 1994.

3.  It is reasonably shown that service-connected loss of 
vision in the veteran's left eye caused the veteran to fail 
to see the impending attack before his attacker struck.


CONCLUSION OF LAW

The veteran's PTSD was incurred proximately due to his 
service-connected loss of vision in the left eye.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
veteran reports that he has PTSD as a result of psychological 
trauma that he suffered in April 1994, when he was seriously 
injured in a violent attack on him by a client at the 
veteran's workplace, which was the Jackson RO.  He contends 
that he failed to see and avoid the impending attack because 
of impairment of vision in his left eye due to a service-
connected left eye disability.  In that way, he asserts, his 
service-connected left eye disability contributed to causing 
his PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  PTSD is a psychiatric disorder that arises from 
exposure to a psychologically traumatic event, or stressor.  
For purposes of service connection, it is recognized that 
PTSD symptoms may first become manifest many years after 
exposure to stressors.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of PTSD; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred  
38 C.F.R. § 3.304(f) (1999).

In this case, the veteran is not claiming that he experienced 
a stressor during service that caused PTSD.  Instead, he is 
claiming that he has PTSD as a result of the stressor of 
being attacked at work in April 1994, and that his service-
connected visual loss played a role in the occurrence or 
effect of the attack.  Therefore, the veteran's claim depends 
on a finding that he has PTSD due to a stressor that is 
proximately due to or the result of his left eye disability.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The evidence that 
addresses the veteran's claim includes diagnosis of PTSD due 
to the April 1994 attack, medical evidence that the veteran's 
vision in his left eye is impaired, and the veteran's 
statements as to how his visual impairment kept him from 
anticipating the attack.  The Board finds that this evidence 
is sufficient to make the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In April 1999, the Board 
remanded the case for copies of reports regarding the attack 
on the veteran, from coworker witnesses and from law 
enforcement agencies.  The RO contacted the specified law 
enforcement agencies, and those agencies responded that they 
did not have reports in addition to the witness statements.  
The RO associated the witness statements with the claims 
file.  The Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

The veteran has a service-connected disability of the left 
eye.  His service medical records reflect that he was seen in 
1974 for blurred and markedly decreased vision in his left 
eye.  Examiners found papillitis, retinitis, and a large 
macular lesion in his left eye.  The eye was diagnosed as 
being affected by toxoplasmosis.  The veteran was treated 
with medication.  The active symptoms eventually resolved, 
but the left eye was noted to have a permanent scar in the 
macula that completely obliterated the fovea.  From 1974 
forward, the vision in the veteran's left eye was described 
as light perception only or just better, with no possible 
correction.  A treating physician indicated that the vision 
in that eye was not expected to improve or worsen.  An April 
1979 medical board report described the condition of the 
veteran's left eye as status post toxoplasmosis, with a 
permanent macular scar, and with visual acuity reduced to 
20/1200.  VA medical records from 1987 indicated that the 
veteran had light perception only in his left eye.

In March 1989, the veteran filed a claim for service 
connection for a nervous condition.  An August 1989 statement 
from psychologist Geary S. Alford, Ph.D., indicated that he 
had treated the veteran in January and February 1989 for 
depression.

The workplace attack on the veteran occurred on April 20, 
1994.  At that time, the veteran worked at the Jackson RO as 
a veterans benefits counselor.  Statements from the veteran 
and from coworker witnesses reflect that on that morning, the 
veteran was asked to see a client, who was a homeless veteran 
who had an inquiry about benefits.  In a written statement 
completed a few days after the events, the veteran reported 
that he led the client to his desk, and that the client asked 
the veteran about a check.  The veteran wrote that he turned 
to his computer.  He reported that he did not see the veteran 
get up, but he felt a tremendous force knock him out of his 
seat.  He wrote that he then saw the veteran standing over 
him, hitting him repeatedly in the head with a metal two-hole 
punch.  He reported that he heard one coworker yell for help, 
and that he felt the force of the attacker being knocked away 
from him by coworkers who had responded to the noise and the 
call for help.  He reported that he heard an ongoing struggle 
between the attacker and his coworkers, and that he 
discovered that his head was bleeding, and saw a growing 
puddle of blood on the floor.  He reported that during the 
attack he felt that the attacker was trying to kill him, and 
he feared that he would be killed.

In statements in support of his claim for service connection 
for PTSD, the veteran has asserted that he did not see the 
attack coming because, when the veteran turned to face his 
computer, the client was positioned to the left of the 
veteran, within the blind spot associated with the service-
connected loss of vision in the veteran's left eye.  The 
veteran submitted a floor plan of his cubicle and the 
surrounding area, showing that his computer monitor was 
located at a 90 degree angle and to the right of the portion 
of the desk that separated the veteran from the client.  The 
veteran contends that, because he did not see that the client 
pick up the hole punch or move to strike him, he was 
surprised by the attack, and did not have the opportunity to 
avoid or defend himself against the attack.

The veteran received medical and mental health treatment 
following the attack.  During hospital treatment shortly 
after the attack, he was first diagnosed with PTSD due to the 
attack.  The claims file contains records of continuing 
mental health treatment, including psychiatric medication, in 
1994 through 1997.  The veteran was admitted for inpatient 
psychiatric treatment in October 1996, because of homicidal 
and suicidal ideas.  It was noted that the veteran had had 
difficulty since he was attacked at work, and that his 
distress had later been compounded by the deaths of two of 
his brothers.  He was again admitted for inpatient 
psychiatric care in December 1996.  In  January 1997, the 
veteran's treating psychiatrist recorded a diagnosis of PTSD 
due to work-related injury, with a guarded prognosis.

The claims file contains written statements from six coworker 
witnesses.  One coworker, whose cubicle was located across 
from the veteran's cubicle, wrote that she saw the client 
jump up, knock the veteran down, and hit the veteran 
repeatedly with an object.  That coworker wrote that she 
screamed for help, and that she thought that the attacker was 
going to kill the veteran.  Her statement did not describe 
the directions that the veteran and the client were facing 
immediately prior to the attack.  The other coworkers wrote 
that they responded to the noise and yelling, and arrived 
after the attack had begun.  Several of the coworkers 
struggled with the attacker to get him away from the veteran 
and hold him until police arrived.

The coworker statements confirm the ferocity of the attack on 
the veteran.  The witness statements were consistent with the 
veteran's account.  As the witnesses did not see or did not 
describe the positions of the veteran and the attacker prior 
to the attack, their statements neither confirm nor undermine 
the veteran's assertion that his visual disability caused him 
to be surprised by the attack.

The Board finds that the available evidence reasonably 
supports findings that the veteran currently has PTSD, and 
that his PTSD is attributable to the April 1994 attack.  
Whether the trauma due to the attack was proximately due to 
or the result of the veteran's service-connected left eye 
disability is a more difficult question.  The assembled 
evidence does not provide corroboration of the veteran's 
account that the client was located in the veteran's blind 
spot as he initiated the attack.  Several factors, however, 
add to the credibility of the veteran's contentions.  The 
medical evidence that the vision in the veteran left eye is 
limited to no more than light perception is consistent with a 
failure to observe actions in the field of vision of that 
eye.  The positions that the veteran reports that he and the 
client were in are plausible in relation to the office floor 
plan that he submitted.  The accounts that the veteran has 
provided on several occasions are consistent with each other, 
and 
with the accounts of his coworkers.  Finally, the written 
account that he provided within a few days after the events 
was consistent with his current contentions, in that he wrote 
that he had turned to the computer, that he did not see the 
veteran pick up the hole punch, and that he was not aware of 
the impending attack before he felt the first blow.

Based on all of the above, the Board accepts the veteran's 
report that his left eye disability led him to fail to see 
the attack before it happened.  While it is impossible to 
know exactly how events would have unfolded if the veteran 
had seen the client raise the hole punch to strike him, it is 
reasonable to assume that the veteran would have sustained 
less physical injury and psychic trauma if he had seen the 
client set out to attack him.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's service-connected left eye disability 
contributed to the events that caused his PTSD to the extent 
that it can be said that his PTSD is proximately due to the 
eye disability.


ORDER

Entitlement to service connection for PTSD is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

